DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed March 8, 2021 has been entered. Claims 1-11 remain pending in the application.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6 and 9-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Toshiyuki (JP H01-288228A) (hereinafter – Toshiyuki).

Regarding claim 1, Toshiyuki discloses A pulse wave detecting device, comprising (FIG. 2):
a sensor section that includes at least one element row including a plurality of pressure detecting elements arranged in a first direction (FIG. 3, “20”, pressure sensitive diodes arranged in three rows);
 a pressing section that presses the sensor section against a body surface of a living body in a state where the first direction crosses a direction of extension of an artery below the body surface (FIG. 2, “pressure chamber 22”);
 a rotation drive section that rotates the sensor section about an axis extending in a direction perpendicular to the first direction (“44, 46, 48, 49, 50”, para. [0001], “pulse wave sensor is rotated around shaft 46 in accordance with the expansion and contraction of the bellows 49, 50”);
 a storage control section that stores, in a storage medium, pressure signals detected by the pressure detecting elements in a state where a rotation angle of the sensor section about the axis is controlled to a specific value, and the sensor section is pressed against the body surface by the pressing section (“42”, para. [0001]);
and a rotation angle determining section that determines the specific value based on DC components of the pressure signals detected by the plurality of pressure detecting elements included in the element row in a state where the sensor section is pressed against the body surface by the pressing section (Para. [0001], “rotation angle is determined based on the difference between the maximum amplitudes).
Regarding claim 2, Toshiyuki discloses The pulse wave detecting device according to claim 1, wherein the rotation angle determining section controls the rotation angle to an arbitrary value in a state where the sensor section is pressed against the body surface (Para. [0001], “the correct angle is obtained when the maximum amplitudes are substantially equal”),
performs, by a plurality of times each with a value of the rotation angle changed, processing for obtaining a DC component signal group including the DC components of the pressure signals detected by the plurality of pressure detecting elements included in the element row in a state where the rotation angle is controlled to the arbitrary value (Para. [0001], “the correct angle is obtained when the maximum amplitudes are substantially equal”),
and determines, as the specific value, a value of the rotation angle with which a DC component signal group having minimum signal level variation among a plurality of DC component signal groups obtained through the plurality of times of the processing is obtained (Para. [0001], “the correct angle is obtained when the maximum amplitudes are substantially equal”).
Regarding claim 3, Toshiyuki discloses The pulse wave detecting device according to claim 2, wherein the rotation angle determining section determines, based on the DC component signal groups obtained through the processing, a value to be excluded from candidates of the specific value out of all possible values of the rotation angle, and omits to perform the processing with respect to the value to be excluded (Para. [0001], the rotation amount is calculated based on amplitudes difference, implicitly excluding other angles).
Regarding claim 6, Toshiyuki discloses The pulse wave detecting device according to claim 1, wherein the sensor section includes a plurality of element rows arranged in a direction perpendicular to the first direction, and the rotation angle determining section defines, as an element row to be used for determination of the specific value, a selected element row corresponding to one element row selected from the plurality of element rows (FIG. 3 and 5, para. [0001]).
Regarding claim 9, Toshiyuki discloses A vital information measuring device, comprising: the pulse wave detecting device according to claim 1 (claim 1, above);
and a vital information calculating section that calculates vital information based on the pressure signals stored in the storage medium (Para. [0001] pulse wave detecting routine of step 6 is executed).
Regarding claim 10, Toshiyuki discloses A method for controlling a pulse wave detecting device, the pulse wave detecting device including (FIG. 2):
a sensor section that includes at least one element row including a plurality of pressure detecting elements arranged in a first direction (FIG. 3, “20”, pressure sensitive diodes 32 arranged in three rows);
a pressing section that presses the sensor section against a body surface of a living body in a state where the first direction crosses a direction of extension of an artery below the body surface (FIG. 2, “pressure chamber 22”);
and a rotation drive section that rotates the sensor section about an axis extending in a direction perpendicular to the first direction, the method comprising (“44, 46, 48, 49, 50”, para. [0001], “pulse wave sensor is rotated around shaft 46 in accordance with the expansion and contraction of the bellows 49, 50”):
a storage control step of storing, in a storage medium, pressure signals detected by the pressure detecting elements in a state where a rotation angle of the sensor section about the axis is controlled to a specific value, and the sensor section is pressed against the body surface by the pressing section (“42”, para. [0001]);
and a rotation angle determining step of determining the specific value based on DC components of the pressure signals detected by the plurality of pressure detecting elements included in the element row in a state where the sensor section is pressed against the body surface by the pressing section (Para. [0001], “rotation angle is determined based on the difference between the maximum amplitudes).
Regarding claim 11, Toshiyuki discloses A non-transitory computer-readable storage medium, which stores a control program for a pulse wave detecting device, the pulse wave detecting device including (FIG. 2):
a sensor section that includes at least one element row including a plurality of pressure detecting elements arranged in a first direction (FIG. 3, “20”, pressure sensitive diodes 32 arranged in three rows);
a pressing section that presses the sensor section against a body surface of a living body in a state where the first direction crosses a direction of extension of an artery below the body surface (FIG. 2, “pressure chamber 22”);
and a rotation drive section that rotates the sensor section about an axis extending in a direction perpendicular to the first direction, the control program causing a computer to execute (“44, 46, 48, 49, 50”, para. [0001], “pulse wave sensor is rotated around shaft 46 in accordance with the expansion and contraction of the bellows 49, 50”):
a storage control step of storing, in a storage medium, pressure signals detected by the pressure detecting elements in a state where a rotation angle of the sensor section about the axis is controlled to a specific value, and the sensor section is pressed against the body surface by the pressing section (“42”, para. [0001]);
and a rotation angle determining step of determining the specific value based on DC components of the pressure signals detected by the plurality of pressure detecting elements included in the element row in a state where the sensor section is pressed against the body surface by the pressing section (Para. [0001], “rotation angle is determined based on the difference between the maximum amplitudes).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (JP H01-288228A) (hereinafter – Toshiyuki) in view of Parzy et al. (US 2011/0282219 A1) (hereinafter – Parzy).

Regarding claim 4, Toshiyuki discloses The pulse wave detecting device according to claim 2, Toshiyuki fails to disclose wherein the rotation angle determining section waits, in the processing, for a prescribed period of time after controlling the rotation angle to the arbitrary value, and obtains a DC component signal group including the DC components of the pressure signals detected by the plurality of pressure detecting elements included in the element row after elapse of the prescribed period of time.
However, in the same field of endeavor, Parzy teaches wherein the rotation angle determining section waits, in the processing, for a prescribed period of time after controlling the rotation angle to the arbitrary value, and obtains a DC component signal group including the DC components of the pressure signals detected by the plurality of pressure detecting elements included in the element row after elapse of the prescribed period of time (Para. [0062], “In one preferred embodiment, the method comprises a fourth waiting phase F4 which lasts between 0 and 5 s and preferably of the order of 3 s. Advantageously this waiting period allows the guaranteed stabilization of pressures P1 and P2 before measurement.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Toshiyuki to include a waiting period as taught by Parzy in order to stabilize the pressure before the measurement (Para. 0062], “In one preferred embodiment, the method comprises a fourth waiting phase F4 which lasts between 0 and 5 s and preferably of the order of 3 s. Advantageously this waiting period allows the guaranteed stabilization of pressures P1 and P2 before measurement.”).

Claims 5 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Toshiyuki (JP H01-288228A) (hereinafter – Toshiyuki) in view of Niwa (US 5,119,822) (hereinafter – Niwa).

Regarding claim 5, Toshiyuki discloses The pulse wave detecting device according to claim 1, Toshiyuki fails to disclose wherein the rotation angle determining section performs processing for increasing a pressing force applied to the sensor section against the body surface by the pressing section and successively determining, as a target element, during increase of the pressing force, one of the pressure detecting elements positioned on the artery out of the pressure detecting elements included in the element row based on a pressure signal group detected by the pressure detecting elements of the element row,
and determines the specific value in a state where the sensor section is pressed against the body surface with a pressing force higher than a pressing force applied when a signal level of an AC component of a pressure signal detected by the successively determined target element reaches a maximum value.
However, in the same field of endeavor, Niwa teaches wherein the rotation angle determining section performs processing for increasing a pressing force applied to the sensor section against the body surface by the pressing section and successively determining, as a target element, during increase of the pressing force, one element positioned on the artery out of the pressure detecting elements included in the element row based on a pressure signal group detected by the pressure detecting elements of the element row (Col. 4 line 61 – col. 6 line 61 and FIG. 2 and 3, “Subsequently, the control proceeds to Step S4 in which it is judged whether or not the air pressure P has exceeded a predetermined pressure level P1, for example about 200 mmHg.”),
and determines the specific value in a state where the sensor section is pressed against the body surface with a pressing force higher than a pressing force applied when a signal level of an AC component of a pressure signal detected by the successively determined target element reaches a maximum value (Col. 4 line 61 – col. 6 line 61 and FIG. 2 and 3, “Subsequently, the control proceeds to .
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Toshiyuki to include a maximum value as taught by Niwa in order to obtain the optimal sensed numbers (Col. 1 lines 39-45, “Accordingly, in the event that the pulse wave sensor pressing force is changed from the optimum pressing force to a greater or smaller value due to physical motion of the subject or other causes, the conventional apparatus may fail to detect a pulse wave having a sufficiently great amplitude.”).
Regarding claim 7, Toshiyuki discloses The pulse wave detecting device according to claim 6, Toshiyuki fails to disclose wherein the rotation angle determining section performs processing for increasing a pressing force applied to the sensor section against the body surface by the pressing section and successively determining, as a target element, during increase of the pressing force, one of the pressure detecting elements positioned on the artery out of the pressure detecting elements included in the element row based on a pressure signal group detected by the pressure detecting elements of the element row,
and selects, as the selected element row among the plurality of element rows, an element row having a shortest elapsed time from start of the increase to time when a signal level of an AC component of a pressure signal detected by the successively determined target element reaches, after reaching a maximum value, a threshold value specified with reference to the maximum value and smaller than the maximum value.
However, in the same field of endeavor, Niwa teaches wherein the rotation angle determining section performs processing for increasing a pressing force applied to the sensor section against the body surface by the pressing section and successively determining, as a target element, during increase of the pressing force, one element positioned on the artery out of the pressure detecting elements included in the element row based on a pressure signal group detected by the pressure detecting elements of the element row (Col. 4 line 61 – col. 6 line 61 and FIG. 2 and 3, “Subsequently, the control proceeds to Step S4 in which it is judged whether or not the air pressure P has exceeded a predetermined pressure level P1, for example about 200 mmHg.”),
and selects, as the selected element row among the plurality of element rows, an element row having shortest elapsed time from start of the increase to time when a signal level of an AC component of a pressure signal detected by the successively determined target element reaches, after reaching a maximum value, a threshold value specified with reference to the maximum value and smaller than the maximum value (Col. 4 line 61 – col. 6 line 61 and FIG. 2 and 3, “Subsequently, the control proceeds to Step S4 in which it is judged whether or not the air pressure P has exceeded a predetermined pressure level P1, for example about 200 mmHg.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Toshiyuki to include a maximum value as taught by Niwa in order to obtain the optimal sensed numbers (Col. 1 lines 39-45, “Accordingly, in the event that the pulse wave sensor pressing force is changed from the optimum pressing force to a greater or smaller value due to physical motion of the subject or other causes, the conventional apparatus may fail to detect a pulse wave having a sufficiently great amplitude.”).
Regarding claim 8, Toshiyuki and Niwa teach The pulse wave detecting device according to claim 7, Toshiyuki fails to disclose wherein the rotation angle determining section determines the specific value in a state where the sensor section is pressed against the body surface with the pressing force applied at the time when the signal level of the AC component of the pressure signal detected by the target element of the selected element row reaches the threshold value.
However, in the same field of endeavor, Niwa teaches wherein the rotation angle determining section determines the specific value in a state where the sensor section is pressed against the body surface with the pressing force applied at the time when the signal level of the AC component of the pressure signal detected by the target element of the selected element row reaches the threshold value (Col. 4 line 61 – col. 6 line 61 and FIG. 2 and 3, “Subsequently, the control proceeds to Step S4 in which it is judged whether or not the air pressure P has exceeded a predetermined pressure level P1, for example about 200 mmHg.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to modify the device as taught by Toshiyuki to include a threshold value as taught by Niwa in order to obtain the optimal sensed numbers (Col. 1 lines 39-45, “Accordingly, in the event that the pulse wave sensor pressing force is changed from the optimum pressing force to a greater or smaller value due to physical motion of the subject or other causes, the conventional apparatus may fail to detect a pulse wave having a sufficiently great amplitude.”).

Response to Arguments
Applicant's arguments filed March 8, 2021 have been fully considered but they are not persuasive. 
With respect to the arguments regarding “based on DC components of pressure signals”, the arguments are not persuasive. Amplitude is not only used for AC components, it is common knowledge in the field of endeavor that amplitude is present in the DC component as well. It is also commonly referred to as DC bias, offset and coefficient, however, that is the “DC component” of the signal, which is typically the mean amplitude of the waveform. Thus, when comparing amplitudes such as Toshiyuki does, it is not fair to say that the DC component is not present, as it is present in the signal inherently.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A TOMBERS whose telephone number is (571)272-6851.  The examiner can normally be reached on M-TH 7:00-16:00, F 7:00-11:00(Eastern).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/J.A.T./Examiner, Art Unit 3791                                                      



/DEVIN B HENSON/Primary Examiner, Art Unit 3791